DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a pre-tensioning part arranged in the installation cavity and located at a side of the inlet press block facing away from a liquid feed port, wherein an elastic member is provided between the pre-tensioning part and the inlet press blocks to achieve sealing abutment among the cell core, the inlet press block and the outlet connection assembly” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-20 are allowable based upon their dependency thereof claim 1
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rahmlow et al. PG. Pub. No.: US 2019/0107487 A1 discloses liquid flow cell assembly for light scattering measurements is disclosed which utilized a floating manifold system. The assembly operates with minimal stacked tolerances by aligning the cell to the windows within a manifold and independently aligning the cell to the read head directly. This configuration enables the ability to replace the flow cell or the flow cell/manifold assembly within a light scattering instrument without the need to realign the flow through elements with the light scattering illumination source while still maintaining reproducible, quality data. Some embodiments employ wide bore cells which enable the measurement of process analytic technology (PAT) including online monitoring of reactions. The flow cell is sandwiched between the manifold halves and sealed thereto by gaskets or O-rings. Fluid leaving the other end of the bore is directed to the outlet port and exists the instrument to proceed to waste, another analysis instrument or a sample recover system. Each manifold half also contains an optical window that allows a laser beam to pass along the fluid path in the manifold halves and through the flow cell bore, however is silent on a pre-tensioning part arranged in the installation cavity and located at a side of the inlet press block facing away from a liquid feed port, wherein an elastic member is provided between the pre-tensioning part and the inlet press blocks to achieve sealing abutment among the cell core, the inlet press block and the outlet connection assembly.

Trainoff PG. Pub. No.: US 2010/0315637 A1 discloses a sample cell for making light scattering measurements, incorporating an exterior surface acting as both a lateral and vertical lens, is described. This unique structure permits greatly improved measurement of the light scattered by molecules and particles suspended in a fluid contained therein or flowing therethrough while illuminated by a fine light beam incident thereon. The resultant lensed structure of the cell, when integrated into a scattered light photometer and combined with suitable apertures before each scattered light collecting detector, reduces significantly stray light from entering each such detector. The cell is held by manifold means and bottom plate. A spring washer insures contact of the cell with said manifolds. The axial bore through the cell is connected with the manifolds so that liquids may flow unimpeded therethrough by O-rings seals. Threaded bolts hold said cell manifolds and bottom plate in a single assembly. A fine light beam may pass through said assembly by means of windows sandwiched between O-ring seals and threaded fittings. Fluid solutions may flow through said sealed assembly containing connective passages through said manifolds into said bore by means of threaded fittings permitting connection to chromatographic apparatus, pumps, sampling sources, etc. It should also be noted that the optical windows could be incorporated into the cell structure itself by means, for example, of the fluid entrance and exit ports being machined directly into the cell and flattening the ends so as to permit the beam to enter and exit normal to the axial bore, however is silent on a pre-tensioning part arranged in the installation cavity and located at a side of the inlet press block facing away from a liquid feed port, wherein an elastic member is provided between the pre-tensioning part and the inlet press blocks to achieve sealing abutment among the cell core, the inlet press block and the outlet connection assembly.

Kalonia et al. US PATENT No.: US 7,630,076 B2 discloses an apparatus, systems and methods for obtaining desired measurements are provided according to the present disclosure. The disclosed apparatus, systems and methods facilitate measurements of properties associated with biomolecules, e.g., proteins, and in exemplary embodiments, permit simultaneous measurement of scattered light intensities and concentration, e.g., using a single flow cell. Moreover, the disclosed apparatus, systems and methods permit accurate measurements to be made that support and/or facilitate calculation of the thermodynamic second viral coefficient of molecules, while simultaneously addressing issues associated with interdetector delay volume (IDV) and/or band-broadening. Exemplary embodiments of the present disclosure facilitate protein-related measurements using an advantageous dual-detector cell, and the dual-detector cell may be employed in the determination of the second viral coefficient of proteins in aqueous solutions. Thus, exemplary embodiments of the present disclosure provide advantageous apparatus, systems and methods for simultaneously measuring scattered light intensity at 90.degree. and protein concentration through UV detection as a sample elutes from a size-exclusion chromatography (SEC) column. Exemplary apparatus and systems include a cell usable in flow-mode. The disclosed cell generally includes a main cell casing that defines an interior volume, and multiple ports formed in the main cell casing. The disclosed ports are generally associated with additional system components, including for example: (1) a laser source for light scattering, (2) a 90.degree. light scattering detector, (3) a 15.degree. light scattering detector, (4) a UV source, (5) a UV detector, (6) a sample inlet, and/or (7) a sample outlet, however is silent on a pre-tensioning part arranged in the installation cavity and located at a side of the inlet press block facing away from a liquid feed port, wherein an elastic member is provided between the pre-tensioning part and the inlet press blocks to achieve sealing abutment among the cell core, the inlet press block and the outlet connection assembly.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852